PER CURIAM.
Because the claimant’s uncontroverted testimony of harassment does rise to the level of “good cause”1 for voluntarily leaving employment, we reverse the order of the Unemployment Appeals Commission that affirmed the appeals referee’s denial of benefits.
Reversed and remanded for further proceedings consistent with this opinion.

. "Good cause” for voluntarily leaving employment is "one which would reasonably impel the average able-bodied qualified worker to give up his or her employment." Mueller v. Harry Lee Motors, 334 So.2d 67, 68 (Fla. 3d DCA 1976).